Case 1:19-cv-00210-RA Document 23-6 Filed 08/29/19 Page 1 of 3

EXHIBIT “5”
 

Carseliipsaw00RAfeReA Opecunea2326 Fai : BORGO Fame 1206 123
| DOCUMEN I

eee

 

 

UNITED STATES DISTRICT COURT tice Saslod
SOUTHERN DISTRICT OF NEW YORK. i a ES |
X Civil No.
RAFAEL FIGUEROA, 19-cv-210 (RA)
Plaintiff,
CLERK'S
~against- CERTIFICATE
OF DEFAULT
IRENE YAGUDAEV and SOLOMON YAGUDAEYV,
Defendants.
westoteneeees X
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Third-Party Plaintiffs,
- against —
NRG MAGIC CONSTRUCTION INC.,
Third-Party Defendant,
- : X

 

i, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District of
New York, do hereby certify that this action was removed from Supreme Court, County of Bronx,
Index No.: 33227/2018E and transferred to the United States District Court for the Southern
District of New York with the Notice of Removal filed on January 8, 2019, Doc. #1.

Third-Party action was commenced on March 8, 2019 by Defendants/ Third-Party
Plaintiffs, IRENE YAGUDAEV and SOLOMON YAGUDAEYV, with the filing of a Third-Party
Summons and Complaint, Doc. # 10-15. A copy of the Third-Party Summons and Complaint was
served on the Third-Party Defendant, NRG MAGIC CONSTRUCTION INC., on April 4, 2019 by

A MimCY Deghen TV , A. Chacgei Urol frero A
personally serving the Secretary of State of New York in the City of Albany and proof of service
CGpasellipoervo02d DeRAA Obooumeent226 Aillibe0BS22910 Aeage230s{23

was therefore filed on April 8, 2019, Doc. # 16 and 17.
I further certify that the docket entries indicate that the Third-Party Defendant, NRG
MAGIC CONSTRUCTION INC.,, has not filed an Answer or otherwise moved with respect to the

complaint herein. The default of the Third-Party Defendant, NRG MAGIC CONSTRUCTION
INC., is hereby noted.

Dated: New York, New York
Po+9 23 , 2019

 
